Cite as 2017 Ark. App. 393


                ARKANSAS COURT OF APPEALS
                                     DIVISION III
                                    No. CR-16-1102

                                             Opinion Delivered   June 21, 2017

AARON A. RECTOR                              APPEAL FROM THE CRITTENDEN
                                             COUNTY CIRCUIT COURT
                          APPELLANT          [NO. 18CR-16-123]
V.
                                             HONORABLE RANDY F.
STATE OF ARKANSAS                            PHILHOURS, JUDGE

                            APPELLEE         AFFIRMED; MOTION TO
                                             WITHDRAW GRANTED


                            DAVID M. GLOVER, Judge

       This is a no-merit appeal from the Crittenden County Circuit Court’s revocation of

Aaron Rector’s probation. Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule

4-3(k)(1) (2016) of the Rules of the Arkansas Supreme Court and Court of Appeals,

Rector’s counsel has filed a motion to withdraw on the ground the appeal is wholly without

merit. The motion is accompanied by an abstract and brief referring to everything in the

record that might arguably support an appeal and a statement of reasons why the rulings do

not provide a meritorious ground for appeal. Rector was notified of his right to file pro se

points; he has filed none. We affirm the revocation and grant counsel’s motion to withdraw.

       In March 2016, Rector entered negotiated guilty pleas to the offenses of breaking or

entering, a Class D felony, and theft of property, a Class A misdemeanor. He was placed

on four years’ probation for the Class D felony and one year’s probation for the Class A

misdemeanor. Terms of his probation included paying all fines and court costs at a rate of
                                 Cite as 2017 Ark. App. 393

$25 per month; living a law-abiding life; cooperating with his probation officer and

reporting as directed; and promptly notifying his probation officer and the sheriff of any

change of address or employment.

       In June 2016 the State filed a petition to revoke Rector’s probation for the Class D

felony, alleging he had failed to pay fines, costs, and fees as directed; failed to report to

probation as directed; failed to pay probation fees; failed to notify probation of his current

address and employment; and failed to lead a law-abiding life, be of good behavior, and not

violate any state, federal, or municipal law. After a hearing, the circuit court revoked

Rector’s probation for the offense of breaking or entering, finding he failed to report to his

probation officer as directed and failed to pay his fines, costs, and fees; Rector was sentenced

to two years in a regional correction facility, to be followed by a three-year suspended

imposition of sentence.

       The sole adverse ruling in this case is the revocation itself. Probation may be revoked

upon a finding by a preponderance of the evidence that the defendant has inexcusably failed

to comply with a condition of probation. Parmer v. State, 2017 Ark. App. 5. A revocation

will not be reversed on appeal unless the decision is clearly against the preponderance of the

evidence. Id. Due to the differing burdens, evidence that is insufficient for a criminal

conviction may be sufficient for a probation or suspended-sentence revocation. Maxwell v.

State, 2016 Ark. App. 348, 498 S.W.3d 333. The appellate courts defer to the circuit court’s

superior position to determine questions of credibility and weight to be given the testimony.

Id. The State is required to prove only one violation of the conditions of probation to

sustain the revocation. Id.


                                               2
                                Cite as 2017 Ark. App. 393

       At the revocation hearing, Anitra Thompson, the collector of fines, fees, and costs

for the Crittenden County Sheriff’s Department, testified that Rector’s total bill was $1060;

he made a $25 payment prior to the hearing, leaving a balance of $1035; and prior to that,

she had received no payments on his account. Jennifer Clements, Rector’s probation

officer, testified as follows. She received him as a probationer on March 31, 2016; he had

an appointment with her on April 1 and failed to report, even though he called and told her

he was on his way but would be late. On May 6, she sent a letter to the Gratz, Illinois,

address Rector had provided, setting an appointment for May 19; when Rector failed to

keep that appointment, she sent a second letter on May 20 for a June 6 appointment. When

Rector failed to report on June 6, she filed a violation report. Clements did not see Rector

in June or July, but she did see him on August 3 at the jail after he had been extradited to

Arkansas; at that time, he told her he had “messed up” his probation but he wanted to do

whatever it took to “make it right.” Clements stated the goal of the April 1 appointment

was to have his probation transferred to Illinois, but it never occurred because Rector never

reported.

       Rector testified in his own defense, agreeing that he had failed to comply with the

terms of his probation. He explained he did not report to his probation officer April 1

because he did not have money for a hotel so he drove back to Illinois with his grandmother,

and he did not make it to the probation office on the day of his revocation hearing because

he was unfamiliar with the county and did not know where it was located. He admitted he

did not get the letters from Clements because he was not residing at his grandparents’ house

during that time; he was living with his girlfriend. Rector testified he was not working


                                             3
                                 Cite as 2017 Ark. App. 393

when he was placed on probation, but he had been employed for one month at Casey’s

General Store, where he was paid $234 every two weeks; he was also working part time for

Realogy Energy on a commission basis.

       By his own admission, Rector violated the terms of his probation by failing to report

to his probation officer and by failing to pay $25 per month on his fines and fees. The test

for filing a no-merit brief is not whether there is any reversible error, but whether an appeal

would be wholly frivolous. Young v. State, 2017 Ark. App. 8. We have reviewed the entire

record and counsel’s brief and conclude that Rector’s counsel has adequately explained why

there is no meritorious issue on appeal.

       Affirmed; motion to withdraw granted.

       ABRAMSON and GLADWIN, JJ., agree.

       Tyler C. Ginn, for appellant.

       No response.




                                              4